IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


REVERSE MORTGAGE SOLUTIONS,            : No. 244 EAL 2016
INC.,                                  :
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
BOLESLAW AND RITA PSUT,                :
                                       :
                    Petitioners        :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.